Case 1:17-cv-04275-RPK-RML Document 274-30 Filed 07/01/20 Page 1 of 4 PageID #: 8044

                                Allstate Ins. Co., et al. v. Avetisyan, et al.
    Exhibit 27 - Unpaid No-fault Claims Submitted to Plaintiffs by Almatcare Medical Supplies, Inc.

                                                                                     Billing
                  Claimant                                                Date of              Amount
 Claim Number                                Retailer                                Code
                   Initials                                               Service              Pending
                                                                                      Used
000392541025-01     O.G.           Almatcare Medical Supply Inc          2/12/2016   E0190       $22.04
000392541025-01     O.G.           Almatcare Medical Supply Inc          2/12/2016   E1399      $260.41
000392541025-01     O.G.           Almatcare Medical Supply Inc          2/12/2016   L0627      $322.98
000392541025-01     O.G.           Almatcare Medical Supply Inc          2/19/2016   E1399      $481.57
000403135411-01     J.H.           Almatcare Medical Supply Inc           3/1/2016   E0217      $422.00
000403135411-01     J.H.           Almatcare Medical Supply Inc           3/1/2016   E1399      $405.58
000403135411-01     J.H.           Almatcare Medical Supply Inc          4/26/2016   E0855      $502.63
000403939192-01     E.F.           Almatcare Medical Supply Inc           3/8/2016   E0217      $422.00
000403939192-01     E.F.           Almatcare Medical Supply Inc           3/8/2016   E1399      $405.58
000403939192-01     E.F.           Almatcare Medical Supply Inc          4/20/2016   L0637      $844.13
000403939192-01     E.F.           Almatcare Medical Supply Inc          4/27/2016   E0855      $502.63
000403939192-01     E.F.           Almatcare Medical Supply Inc          5/17/2016   L1832      $607.55
000404791584-02     N.C.           Almatcare Medical Supply Inc          3/11/2016   E0217      $422.00
000404791584-02     N.C.           Almatcare Medical Supply Inc          3/11/2016   E1399      $405.58
000404791584-02     N.C.           Almatcare Medical Supply Inc           6/9/2016   E0855      $502.63
000404956708-01     V.P.           Almatcare Medical Supply Inc          3/18/2016   E0217      $422.00
000404956708-01     V.P.           Almatcare Medical Supply Inc          3/18/2016   E1399      $405.58
000405596346-01     C.J.           Almatcare Medical Supply Inc          3/22/2016   E0217      $844.00
000405596346-01     C.J.           Almatcare Medical Supply Inc          3/22/2016   E1399      $811.16
000405596346-01     C.J.           Almatcare Medical Supply Inc          4/27/2016   L0637      $844.13
000405596346-02     J.J.           Almatcare Medical Supply Inc          3/22/2016   E0217      $422.00
000405596346-02     J.J.           Almatcare Medical Supply Inc          3/22/2016   E1399      $405.58
000406364943-01     S.S.           Almatcare Medical Supply Inc          3/29/2016   E0199       $19.48
000406364943-01     S.S.           Almatcare Medical Supply Inc          3/29/2016   E0217      $844.00
000406364943-01     S.S.           Almatcare Medical Supply Inc          3/29/2016   E1399      $791.68
000406364943-02     L.G.           Almatcare Medical Supply Inc          3/29/2016   E0217      $422.00
000406364943-02     L.G.           Almatcare Medical Supply Inc          3/29/2016   E1399      $405.58
000406364943-03     A.N.           Almatcare Medical Supply Inc          3/29/2016   E0217      $422.00
000406364943-03     A.N.           Almatcare Medical Supply Inc          3/29/2016   E1399      $405.58
000406364943-03     A.N.           Almatcare Medical Supply Inc          3/29/2016   E0199       $19.48
000406364943-03     A.N.           Almatcare Medical Supply Inc          3/29/2016   E0217      $844.00
000406364943-03     A.N.           Almatcare Medical Supply Inc          3/29/2016   E1399      $791.68
000407028307-02     L.H.           Almatcare Medical Supply Inc           6/3/2016   E0855      $502.63
000407256980-02     V.B.           Almatcare Medical Supply Inc           4/6/2016   E0217      $422.00
000407256980-02     V.B.           Almatcare Medical Supply Inc           4/6/2016   E1399      $405.58
000408669091-02     B.C.           Almatcare Medical Supply Inc          5/24/2016   E0855      $502.63
000408669091-02     B.C.           Almatcare Medical Supply Inc          5/24/2016   L0637      $844.13
000410240899-01     P.B.           Almatcare Medical Supply Inc          4/26/2016   E0217      $422.00
000410240899-01     P.B.           Almatcare Medical Supply Inc          4/26/2016   E1399      $405.58
000410240899-03     S.B.           Almatcare Medical Supply Inc          4/27/2016   E0217      $422.00
000410240899-03     S.B.           Almatcare Medical Supply Inc          4/27/2016   E1399      $405.58
000410240899-03     S.B.           Almatcare Medical Supply Inc          5/31/2016   E0855      $502.63


                                                1 of 4                                         Exhibit 27
Case 1:17-cv-04275-RPK-RML Document 274-30 Filed 07/01/20 Page 2 of 4 PageID #: 8045

                                Allstate Ins. Co., et al. v. Avetisyan, et al.
    Exhibit 27 - Unpaid No-fault Claims Submitted to Plaintiffs by Almatcare Medical Supplies, Inc.

                                                                                     Billing
                  Claimant                                                Date of              Amount
 Claim Number                                Retailer                                Code
                   Initials                                               Service              Pending
                                                                                      Used
000410761159-02     D.J.           Almatcare Medical Supply Inc          5/11/2016   E0190       $22.04
000410761159-02     D.J.           Almatcare Medical Supply Inc          5/11/2016   E0199       $19.48
000410761159-02     D.J.           Almatcare Medical Supply Inc          5/11/2016   E0217      $422.00
000410761159-02     D.J.           Almatcare Medical Supply Inc          5/11/2016   E1399       $67.50
000410761159-02     D.J.           Almatcare Medical Supply Inc          5/11/2016   L0180      $233.00
000410761159-02     D.J.           Almatcare Medical Supply Inc          5/11/2016   L0627      $322.98
000412031411-02     D.P.           Almatcare Medical Supply Inc           6/1/2016   E0190       $22.04
000412031411-02     D.P.           Almatcare Medical Supply Inc           6/1/2016   E1399       $86.98
000412031411-02     D.P.           Almatcare Medical Supply Inc           6/1/2016   L0627      $322.98
000412031411-02     D.P.           Almatcare Medical Supply Inc           6/1/2016   L3670      $111.07
000412031411-12     M.G.           Almatcare Medical Supply Inc           6/1/2016   E1399       $86.98
000412031411-12     M.G.           Almatcare Medical Supply Inc           6/1/2016   L0180      $233.00
000412031411-12     M.G.           Almatcare Medical Supply Inc           6/1/2016   L0627      $322.98
000412031411-12     M.G.           Almatcare Medical Supply Inc           6/1/2016   L1820      $110.00
000412031411-12     M.G.           Almatcare Medical Supply Inc           6/1/2016   L3670      $111.07
000412439416-01     T.G.           Almatcare Medical Supply Inc           6/1/2016   E0190       $22.04
000412439416-01     T.G.           Almatcare Medical Supply Inc           6/1/2016   E1399      $339.83
000412439416-01     T.G.           Almatcare Medical Supply Inc           6/1/2016   L0180      $233.00
000412439416-01     T.G.           Almatcare Medical Supply Inc           6/1/2016   L0627      $322.98
000416082188-01     S.P.           Almatcare Medical Supply Inc          7/20/2016   E1399      $655.00
000416082188-01     S.P.           Almatcare Medical Supply Inc          8/17/2016   E0855      $502.63
000416082188-01     S.P.           Almatcare Medical Supply Inc          8/17/2016   L0627      $322.98
000416990109-01     N.C.           Almatcare Medical Supply Inc          6/22/2016   E0199       $19.48
000416990109-01     N.C.           Almatcare Medical Supply Inc          6/22/2016   E0217      $422.00
000416990109-01     N.C.           Almatcare Medical Supply Inc          6/22/2016   E1399      $386.10
000417885894-08     D.S.           Almatcare Medical Supply Inc          10/5/2016   L3652      $690.00
000420217969-02     J.Y.           Almatcare Medical Supply Inc          7/12/2016   E0199       $19.48
000420217969-02     J.Y.           Almatcare Medical Supply Inc          7/12/2016   E0217      $422.00
000420217969-02     J.Y.           Almatcare Medical Supply Inc          7/12/2016   E1399      $386.10
000421155839-02     S.A.           Almatcare Medical Supply Inc          7/28/2016   E0199       $19.48
000421155839-02     S.A.           Almatcare Medical Supply Inc          7/28/2016   E0217      $422.00
000421155839-02     S.A.           Almatcare Medical Supply Inc          7/28/2016   E1399      $386.10
000422167353-02     C.G.           Almatcare Medical Supply Inc          8/18/2016   E0190       $22.04
000422167353-02     C.G.           Almatcare Medical Supply Inc          8/18/2016   E0199       $19.48
000422167353-02     C.G.           Almatcare Medical Supply Inc          8/18/2016   E1399      $240.93
000422167353-02     C.G.           Almatcare Medical Supply Inc          8/18/2016   L0180      $233.00
000427252408-01     B.J.           Almatcare Medical Supply Inc           9/7/2016   E0199       $19.48
000427252408-01     B.J.           Almatcare Medical Supply Inc           9/7/2016   E0217      $422.00
000427252408-01     B.J.           Almatcare Medical Supply Inc           9/7/2016   E1399      $386.10
000427252408-01     B.J.           Almatcare Medical Supply Inc          9/28/2016   L3652      $690.00
000427364096-01     B.F.           Almatcare Medical Supply Inc          9/20/2016   E0199       $19.48
000427364096-01     B.F.           Almatcare Medical Supply Inc          9/20/2016   E0217      $422.00


                                                2 of 4                                         Exhibit 27
Case 1:17-cv-04275-RPK-RML Document 274-30 Filed 07/01/20 Page 3 of 4 PageID #: 8046

                                Allstate Ins. Co., et al. v. Avetisyan, et al.
    Exhibit 27 - Unpaid No-fault Claims Submitted to Plaintiffs by Almatcare Medical Supplies, Inc.

                                                                                     Billing
                  Claimant                                                Date of              Amount
 Claim Number                                Retailer                                Code
                   Initials                                               Service              Pending
                                                                                      Used
000427364096-01     B.F.           Almatcare Medical Supply Inc          9/20/2016   E1399      $386.10
000427364096-01     B.F.           Almatcare Medical Supply Inc          11/2/2016   L3652      $690.00
000427364096-05     G.P.           Almatcare Medical Supply Inc          9/20/2016   E0199       $19.48
000427364096-05     G.P.           Almatcare Medical Supply Inc          9/20/2016   E0217      $422.00
000427364096-05     G.P.           Almatcare Medical Supply Inc          9/20/2016   E1399      $386.10
000427573753-01     R.A.           Almatcare Medical Supply Inc          9/27/2016   E1399      $655.00
000427573753-01     R.A.           Almatcare Medical Supply Inc         10/24/2016   E0190       $22.04
000427573753-01     R.A.           Almatcare Medical Supply Inc         10/24/2016   E0199       $19.48
000427573753-01     R.A.           Almatcare Medical Supply Inc         10/24/2016   E0217      $422.00
000427573753-01     R.A.           Almatcare Medical Supply Inc         10/24/2016   E1399      $146.92
000427573753-01     R.A.           Almatcare Medical Supply Inc         10/24/2016   L0627      $322.98
000427717475-03     K.C.           Almatcare Medical Supply Inc          9/27/2016   E1399      $131.01
000428292247-01     L.T.           Almatcare Medical Supply Inc          9/21/2016   E1399      $655.00
000428529093-06     E.F.           Almatcare Medical Supply Inc          9/29/2016   E1399      $655.00
000428529093-07     M.F.           Almatcare Medical Supply Inc          9/13/2016   E1399      $655.00
000428529093-09     H.F.           Almatcare Medical Supply Inc          9/13/2016   E1399      $655.00
000429578980-02     P.G.           Almatcare Medical Supply Inc         10/19/2016   E0190       $22.04
000429578980-02     P.G.           Almatcare Medical Supply Inc         10/19/2016   E0199       $19.48
000429578980-02     P.G.           Almatcare Medical Supply Inc         10/19/2016   E1399      $240.93
000429578980-02     P.G.           Almatcare Medical Supply Inc         10/19/2016   L0180      $233.00
000429959850-02     K.B.           Almatcare Medical Supply Inc          10/5/2016   E0199       $19.48
000429959850-02     K.B.           Almatcare Medical Supply Inc          10/5/2016   E0217      $422.00
000429959850-02     K.B.           Almatcare Medical Supply Inc          10/5/2016   E1399      $386.10
000429959850-02     K.B.           Almatcare Medical Supply Inc          11/1/2016   L1832      $607.55
000429959850-04     N.B.           Almatcare Medical Supply Inc          10/5/2016   E0199       $19.48
000429959850-04     N.B.           Almatcare Medical Supply Inc          10/5/2016   E0217      $422.00
000429959850-04     N.B.           Almatcare Medical Supply Inc          10/5/2016   E1399      $386.10
000430331637-03     D.H.           Almatcare Medical Supply Inc          11/2/2016   L0627      $322.98
000430331637-03     D.H.           Almatcare Medical Supply Inc          11/2/2016   E0190       $22.04
000430331637-03     D.H.           Almatcare Medical Supply Inc          11/2/2016   E0199       $19.48
000430331637-03     D.H.           Almatcare Medical Supply Inc          11/2/2016   E1399      $489.10
000430331637-03     D.H.           Almatcare Medical Supply Inc          11/2/2016   L0180      $233.00
000432429652-01     A.C.           Almatcare Medical Supply Inc         10/19/2016   E0190       $22.04
000432429652-01     A.C.           Almatcare Medical Supply Inc         10/19/2016   E0199       $19.48
000432429652-01     A.C.           Almatcare Medical Supply Inc         10/19/2016   E1399      $320.35
000432429652-01     A.C.           Almatcare Medical Supply Inc         10/19/2016   L0180      $233.00
000432429652-01     A.C.           Almatcare Medical Supply Inc         10/19/2016   L0627      $322.98
000432429652-04     A.M.           Almatcare Medical Supply Inc         10/19/2016   E0190       $22.04
000432429652-04     A.M.           Almatcare Medical Supply Inc         10/19/2016   E0199       $19.48
000432429652-04     A.M.           Almatcare Medical Supply Inc         10/19/2016   E1399      $309.89
000432429652-04     A.M.           Almatcare Medical Supply Inc         10/19/2016   L0180      $233.00
000432429652-04     A.M.           Almatcare Medical Supply Inc         10/19/2016   L0627      $322.98


                                                3 of 4                                         Exhibit 27
Case 1:17-cv-04275-RPK-RML Document 274-30 Filed 07/01/20 Page 4 of 4 PageID #: 8047

                                Allstate Ins. Co., et al. v. Avetisyan, et al.
    Exhibit 27 - Unpaid No-fault Claims Submitted to Plaintiffs by Almatcare Medical Supplies, Inc.

                                                                                     Billing
                  Claimant                                                Date of              Amount
 Claim Number                                Retailer                                Code
                   Initials                                               Service              Pending
                                                                                      Used
000432866317-02     R.M.           Almatcare Medical Supply Inc         10/26/2016   E0199        $41.52
000432866317-02     R.M.           Almatcare Medical Supply Inc         10/26/2016   E0217      $422.00
000432866317-02     R.M.           Almatcare Medical Supply Inc         10/26/2016   E1399      $146.92
000432866317-02     R.M.           Almatcare Medical Supply Inc         10/26/2016   L0627      $322.98
000432866317-02     R.M.           Almatcare Medical Supply Inc         10/26/2016   E1399     $1,067.21
000432976728-03     D.P.           Almatcare Medical Supply Inc          11/7/2016   E0190        $22.04
000432976728-03     D.P.           Almatcare Medical Supply Inc          11/7/2016   E0199        $19.48
000432976728-03     D.P.           Almatcare Medical Supply Inc          11/7/2016   E1399      $240.93
000432976728-03     D.P.           Almatcare Medical Supply Inc          11/7/2016   L0180      $233.00
000432976728-03     D.P.           Almatcare Medical Supply Inc          11/7/2016   L0627      $322.98
000435110911-02     A.R.           Almatcare Medical Supply Inc         11/14/2016   E0199        $19.48
000435110911-02     A.R.           Almatcare Medical Supply Inc         11/14/2016   E1399      $439.42
000435110911-02     A.R.           Almatcare Medical Supply Inc         11/14/2016   L0627      $322.98
000435680590-01     C.C.           Almatcare Medical Supply Inc          11/9/2016   E0199        $19.48
000435680590-01     C.C.           Almatcare Medical Supply Inc          11/9/2016   E0217      $422.00
000435680590-01     C.C.           Almatcare Medical Supply Inc          11/9/2016   E1399      $587.23
000437396558-01     G.B.           Almatcare Medical Supply Inc         11/10/2016   E0199        $19.48
000437396558-01     G.B.           Almatcare Medical Supply Inc         11/10/2016   E1399      $439.42
000437396558-01     G.B.           Almatcare Medical Supply Inc         11/10/2016   L0627      $322.98
000438587776-06     J.T.           Almatcare Medical Supply Inc         12/22/2016   E0199        $19.48
000438587776-06     J.T.           Almatcare Medical Supply Inc         12/22/2016   E0217      $422.00
000438587776-06     J.T.           Almatcare Medical Supply Inc         12/22/2016   E1399      $146.92
000438587776-06     J.T.           Almatcare Medical Supply Inc         12/22/2016   L0627      $322.98
000438917809-03     D.P.           Almatcare Medical Supply Inc         12/20/2016   E0190        $22.04
000438917809-03     D.P.           Almatcare Medical Supply Inc         12/20/2016   E0199        $19.48
000438917809-03     D.P.           Almatcare Medical Supply Inc         12/20/2016   E0217      $422.00
000438917809-03     D.P.           Almatcare Medical Supply Inc         12/20/2016   E1399      $146.92
000438917809-03     D.P.           Almatcare Medical Supply Inc         12/20/2016   L0180      $233.00
000438917809-03     D.P.           Almatcare Medical Supply Inc         12/20/2016   L0627      $322.98
000438917809-03     D.P.           Almatcare Medical Supply Inc          1/12/2017   E1399     $1,067.21
000444284475-01     T.D.           Almatcare Medical Supply Inc          2/14/2017   E0217      $422.00
000444284475-01     T.D.           Almatcare Medical Supply Inc          2/14/2017   E1399      $146.92




                                                4 of 4                                         Exhibit 27
